DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 27, "the each", both occurrences, should be changed to --each--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Braeckman (2978530) in view Whyte (952161) and Grove (3079460).
Braeckman (Fig. 4) discloses an electric wire comprising a composite stranded wire conductor and an insulator (5, Fig. 5) provided on the composite stranded wire conductor, wherein the composite stranded wire conductor comprises: a core bunched strand wire (1) in which a plurality of conductive metal wires are primarily twisted; a first layer composite stranded wire (2) including a plurality of first bunched strand wires, wherein a plurality of conductive metal wires are primarily twisted in each of the plurality of first bunched strand wires, and wherein the plurality of first bunched strand wires are mainly twisted around the core bunched strand wire; and a second layer composite stranded wire (3) including a plurality of second bunched strand wires, wherein a plurality of conductive metal wires are primarily twisted in each of the plurality of second bunched strand wires, and wherein the plurality of second bunched strand wires are mainly twisted around the first layer composite stranded wire, wherein the plurality of conductive metal wires are primarily twisted in a first direction (right) in the core bunched strand, wherein the plurality of conductive metal wires are primarily twisted in a second direction (left) opposite to the first direction in each of the plurality of first bunched strand wires, wherein the plurality of first bunched strand wires are mainly twisted at a first main twist pitch in the first layer composite 
Braeckman does not disclose the first bunched strand wires being twisted in the second direction (same as direction of the conductive metal wires in each first bunched stranded wires); the primary twist pitch of the core bunched strand wire, the primary twist pitch of each first bunched strand wire and the primary twist pitch of each second bunched strand wire being substantially the same with each other; the pitch ratio of the second main twist pitch/the first main twist pitch being 1.00 or more and 2.44 or less; and the composite stranded wire conductor, within the insulator, having a cross-section with a circular shape.
Whyte discloses a composite stranded wire comprising a core bunched strand wire (a), a first layer of bunched strand wires (b), and a second layer of bunched strand wires (c), wherein the first bunched strand wires are mainly twisted in a direction which is the same as the twist direction of wires in each of the bunched strand wires.  It would have been obvious to one skilled in the art to modify the first bunched strand wires of Braeckman such that the bunched strand wires are twisted in the second direction (same as direction of the conductive metal wires in each first bunched stranded wires) as taught by Whyte to provide a non-rotating conductor.
Grove discloses a composite stranded wire conductor comprising a core bunched strand wire (Bc), a plurality of first bunched strand wires (Bi), and a plurality of second bunched strand wires (Bo), wherein the primary twist pitch of the core bunched strand wire, the primary twist pitch of each first bunched strand wire and the primary twist pitch of each second bunched strand wire are substantially the same with each other (col. 2, lines 24-26, the helix angle of the bunches having left-hand twist is the same as the helix angle of the bunches having right-hand twist).  It would have been obvious to one skilled in the art to modify the composite stranded wire conductor of Braeckman such that the primary twist pitch of the core bunched strand wire, the primary twist pitch of each first bunched strand wire and the primary twist pitch of each second bunched strand wire are substantially the same with each other as taught by Grove to maintain the flexibility of the same.
 	Whyte discloses a pitch ratio of the second main twist pitch/the first main twist pitch being 1.00 or more and 2.44 or less (col. 2, line 93).  It would have been obvious to one skilled in the art to modify the composite conductor of Braeckman to have the ratio taught by Whyte to form a non-rotating conductor.
In re Rose, 220 F. 2d 459, 105 USPQ 237.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Braeckman in view of Whyte and Grove as applied to claim 1 above, and further in view of Detian et al. (2007/0187134).
 Claim 2 additionally recites a diameter of each conductive metal wire being 0.08 mm or less.  Detian et al. discloses a stranded wire comprising a plurality of conductive metal wires (1), each having an outer diameter of 0.08 mm or less.  It would have been obvious that depending on the specific use of the resulting conductor, one skilled in the art would modify the conductive metal wires of Braeckman each to have an outer diameter of 0.08 mm or less.

7.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Braeckman in view of Whyte and Grove as applied to claim 1 above, and further in view of Fukuchi et al. (2008/0296041).


Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
	Applicant argues that modifying Braeckman to not include a rectangular cross-section would make Braeckman unsuitable for its intended purpose of forming a rectangular cable.  Examiner would disagree because Braeckman does teach the composite strand wire conductor having a circular cross-section.  “Teaching away” requires that a reference “criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). “Whether or not a reference teaches away from a claimed invention is a question of fact.” In re Mouttet, 686 F.3d 1322, 1333 (Fed. Cir. 2012) (citing In re Napier, 55 F.3d 610, 613 (Fed. Cir. 1995).  Braeckman, col. 2, line 2, discloses that "[F]igure 4 shows as a non-limitative example".

					Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847